 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                  Case No. 20-CR-0818-BAS
10
                                                ORDER DENYING APPEAL OF
11                             Plaintiff,       CONDITIONS OF RELEASE
12
                        vs.
13

14   RONALD RIMMEL (1),

15                             Defendant.

16

17         IT IS HEREBY ORDERED that the Defendant’s Appeal of Conditions of
18   Release is denied. A personal signature bond permitting the Defendant to reside in
19   Mexico is insufficient to secure his appearance at future proceedings. The risk of
20   contracting Covid-19 at a Residential Re-entry Center (RRC) is equivalent or greater
21   than remaining in custody and the conditions of release as ordered are confirmed.
22

23         IT IS SO ORDERED.
24

25   Dated: March 25, 2020
26                                               Cynthia Bashant
27                                               United States District Judge

28
